 1   HARRIS B. TABACK, ESQ., SBN 111017
     LAW OFFICES OF HARRIS B. TABACK
 2   345 Franklin Street, Ste. 102
     San Francisco, CA 94102
 3   Telephone: (415) 241-1400
     Facsimile: (415) 565-0110
 4   Email: htaback@eathlink.net
 5   Attorney for Defendant SYED NAWAZ
 6
 7
 8
 9
10
11                                UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                        OAKLAND DIVISION

14
15
                                    )
16                                  )  No. CR 17-140 HSG
      UNITED STATES OF AMERICA,     )
17                                  )  NOTICE OF MOTION AND MOTION
                Plaintiff,          )  TO WITHDRAW GUILTY PLEA AND
18                                  )  ORDER
            V.                      )
19                                  )  Date: January 31, 2020
      SYED NAWAZ,                   )  Time: 2:00 p.m.
20                                  )  Court Room: The Honorable Haywood S.
                Defendant.          )  Gilliam
21                                  )  United States District Judge
                                    )
22        COMES NOW DEFENDANT SYED NAWAZ, by and through counsel, HARRIS B.
23   TABACK, who hereby requests that his previously entered plea of guilty to making false
24   statements to a government agency (Count One of a One Count Information) be withdrawn and
25   the case dismissed. The reason for this request is as follows:
26          On January 14, 2019, NAWAZ entered into a Post-Plea Diversion Agreement that was
27   accepted by this Honorable Court. He pled guilty to the One Count Information and sentencing
28   is deferred until January 31, 2020. The diversion agreement provided that if NAWAZ
 1   successfully completed the terms of his diversion, “the government agrees to (a) join in the
 2   defendant’s motion to withdraw his guilty plea, and (b) move to dismiss Count One of the
 3   Superceding Information.” [Post Diversion Plea Agreement Docket # 82].
 4          NAWAZ has successfully completed all terms of his diversion. As a result, we now ask
 5   this Honorable Court to permit him to withdraw his guilty plea and dismiss the charge.
 6   DATED: January______ , 2020                  Respectfully Submitted,
 7
 8                                                      /s/ Harris B. Taback
 9                                                HARRIS B. TABACK
                                                  Attorney for Defendant SYED NAWAZ
10
11                                       ORDER
12          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT SYED NAWAZ’S
13   guilty plea is withdrawn as to Count One of the One Count Superceding Information and the
14   Superceding Information is dismissed with prejudice.
15   DATED: January ,2020
16
17                                               ___________________________________
                                                 ____
                                                    ______
                                                        _ __
                                                           _______________________
                                                                                ____
                                                                                   _ __
                                                                                     _ _____________
                                                                                                 ___
                                                                                                  ___
                                                                                                  ___
18                                               The H
                                                 Th  Honorable
                                                           bl HAYWOOD SS. GILLIAM  -5
                                                                          GILLIAM-5
                                                 UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
                                                    -2-
